The principle upon which the railroad company's liability rests is for violating a statutory requirement that it maintain a reasonably safe vehicular and pedestrian crossing at all points where the public roads cross its *Page 280 
tracks. For a case where a crossing board was alleged to be worn so that the plaintiff's foot was caught and held between it and the rail at a crossing, resulting in injury to the plaintiff by one of the defendant's trains, see Samkiwicz v.Atlantic City R. Co., 82 N.J.L. 478, 81 A. 833, 39 L.R.A. (N.S.) 571, Ann. Cas. 1913C, 1363. That case deals with the railroad's duty as being statutory and its breach as involving negligence.
Since a corporation can act only vicariously or through its agents, its commission of a tort by either malfeasance or nonfeasance necessarily involves the responsibility of others than itself. Although the tort under the doctrine ofrespondeat superior places an equal liability upon the master and the servant, it is not necessary to sue both. Either or both can be sued. In this instance the plaintiff elected to include as codefendants with the railroad company, C. T. Wade and B. L. Murphee, engineer and fireman on the locomotive of the train which struck Humphrey, and Ray Thompson and Cecil Terry, section foreman and roadmaster who had charge of the construction and maintenance of the crossing where the plaintiff was injured. The case went to the jury as to all five of the defendants and a verdict of $40,000.00 was returned against the railroad company, and a verdict of not guilty as to the other four defendants. I believe that the majority opinion is conspicuously unsound in holding that a verdict may be sustained which says, in effect, that a master is liable for not performing a statutory duty and at the same time the servants, to quote the majority opinion, "in charge of the construction and maintenance of the crossing * * *" are not.
The case of Wills v. Montfair Gas Coal Co., 104 W. Va. 12,18, 138 S.E. 749, does not touch upon the principle here involved. In that case there was no verdict as to the servant. A verdict against the master was sustained. The liability or nonliability of the servant was never determined. In my opinion discussion of a nondelegable duty is as wide of the mark as is the use of the Wills *Page 281 
case. Nowhere in this record does the railroad company contend that the statutory duty was delegable, and at no time did it attempt to transfer its responsibility. Certainly it does not follow as a matter of law that because the statute makes the maintenance of safe crossings the absolute duty of the railroad, the servants to whom the discharge of that duty is entrusted are excused from its performance. If sued for its breach along with the railroad company and exonerated by a verdict in their favor, as here, since the railroad company can only act through them, its agents, it is inescapable as long as that verdict stands that no verdict against the railroad company can be sustained. It is crystal clear that to do so would be reasoning to opposite conclusions from the same set of circumstances. That cannot be, permitted. Here the plaintiff alleges no breach of duty on the part of the railroad without making the servant upon whom the performance of that duty rested a defendant. The verdict said that the servants had performed their duty but that the railroad company had breached the same duty. For that reason I would reverse the judgment of the Circuit Court of Fayette County and enter judgment here for the defendant, railroad company, below.
The plaintiff stated while on the witness stand that he was struck by the defendant's engine while standing. His right foot was caught on the inside of the right rail so that his left foot was the nearer to the middle of the track. The guard or cowcatcher of the defendant's locomotive extended beyond the rail on both sides a distance of at least thirty-four inches. In my opinion it is an apparent physical impossibility for the plaintiff to have been struck in that manner and lived. I would reverse because this Court takes judicial notice of the plainly impossible. *Page 282